DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jianke Kang (registration 72445) on 12/16/2021.
The application has been amended as follows: 
In the Claims:
Amend claim 11 as follows: 

Claim 11 (Currently Amended) A mounting board of a multilayer capacitor, comprising: a substrate comprising first and second electrode pads on one surface thereof; and the multilayer capacitor of claim 1 disposed on the substrate such that first and second external electrodes are respectively connected to the first and second electrode pads.


Examiner’s Note
The Examiner indicated on 12/16/2021 to Mr. Jianke Kang that claim 11 needed to be amended in an Examiner’s Amendment so that the claim can be depended on independent claim 1, and preserve the previously indicated allowance of claims 1-11 that was indicated in the office action (mailed on 09/30/2021).

Response to Double Patenting, Remarks, & Claim Amendments
The previously indicated allowance of claims 1-11 from the last office action (mailed on 09/30/2021) are maintained due to independent claim 1 defining the structural limitations of the “first side portion and the second side portion”:
The first side portion and the second side portion is comprised of an acicular second phase that includes a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P).
Where the first side portion and the second side portion comprises a volume of the second phase is 30% or more with respect to an entirety of the first and second side portions.

The provisional nonstatutory double patenting rejection of claim 12 as being unpatentable over the claim 12 of US Application 16/779,690 (cited in the Non-Final mailed on 09/30/2021) is withdrawn due to amending independent claim 12 by rolling-up and incorporating the objected claim 14 in the Claim Amendments that was filed on 11/23/2021.
Applicant's Claim Amendments (filed on 11/23/2021) with respect to the 103 rejection of independent claim 12 is persuasive due to rolling-up and incorporating the limitations of objective claim 14. The limitations of claim 14 defines the second phase that constitutes at least 30% by volume of the side portions. Therefore, amended claim 12 defines the structural limitations of the “pair of side portions”:
The side portions disposed on the pair of side surfaces comprises a crosslinked acicular second phase that includes a glass comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P).
Where the second phase constitute at least 30% by the side portions.
The rejection and objections of the claims depended on claim 12 cited in the last Office Action (mailed on 09/30/2021) are withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer capacitor comprising: …a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body, and comprising an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P), wherein a volume of the second phase is 30% or more with respect to an entirety of the first and second side portions…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-11 are allowed.
Regarding independent claim 12, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer capacitor comprising: …side portions disposed on the pair of side surfaces and comprising a crosslinked acicular second phase including a glass comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P)…wherein the second phase constitutes at least 30% by volume of the side portions…, as recited in combination in independent claim 12. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 12, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 13 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847